ON APPLICATION FOR REHEARING
En Banc.
PER CURIAM.
Defendant appellant’s application for rehearing points out that the trial court opinion, affirmed by this court, al*699lows interest from date of judicial demand •on three monthly rental payments which had not yet become due when suit was filed. ‘Of course, debts bear legal interest only from the time they become due, unless otherwise stipulated. LSA-C.C. Article 1938; Doty v. Central Mutual Insurance Company, 186 So.2d 328 (3rd Cir. 1966).
The facts show that rent was pay.able at the end of each rent month, i. e., the '6th day of each month. Suit was filed on February IS, 1965. The judgment included rental payments of $156.29 each due respectively on March 6, April 6 and May 6 of 1965. Legal interest is due on these last three monthly rental payments only from their respective due dates. The judgment appealed must therefore be amended accordingly. Otherwise, the judgment is affirmed.
There is reserved to the plaintiff appel-lee the right to apply for a further rehearing as to the amendment contained in this per curiam opinion.
Subj ect to the amendment set forth herein, defendant appellant’s application for rehearing is denied.